 

E Te
om

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofl  .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America a JUDGMENT IN A CRIMINAL CASE

y. , (For Offenses Committed On or After November 1, 1987)
Rubeli Ramirez-Ramirez _ Case Number: 3:19-mj-23016

Jennifer L Coon
Defendant PATORTED

 

 

 

REGISTRATION NO. 02677508

 

 

 

 

 

 
 

 

 

 

 

 

 

THE DEFENDANT: oo | : | JUL 30 2019
[dl pleaded guilty to count(s) 1 of Complaint . _
[1] was found guilty to count(s) st dee Cae eee Se SOUET
after a plea of not guilty, (BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s),. which involve the following offense(s):
“Title & Section - Nature of Offense 7 Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) a 1 | 4
CJ The defendant has been found not guilty on count(s) - | oe
O Count(s) _ . _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

1 TIME SERVED x 20 days

x Assessment: “$10 WAIVED x] Fine: WAIVED.
_ Xl! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in _
the defendant’s possession at the time of arrest upon their deportation or removal.
© Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this.judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and.

United States Attorney, of any material change in the defendant's economic circumstances.

. Tuesday, July 30, 2019
_Date of Imposition of Sentence:

A

~ HONORABLE ROBERT N. BLOCK”
UNITED STATES MAGISTRATE JUDGE -

 

Received _ _.

Clerk’s Office Copy — - Oo 3:19-mj-23016

 
